Exhibit 10.7

[Sun Microsystems letterhead]

November 5, 1998

Mr. Rick LeFaivre
Borland International, Inc.
100 Borland Way
Scotts Valley, CA 95066

Re: Administrative Amendment regarding High Risk Restrictions

Dear Mr. LeFaivre:

Your Technology License and Distribution Agreement with Sun for certain Java
Technology (“TLDA”) contains a provision entitled “High Risk Activities” which:
(i) provides notice that the Java Technology is not intended for certain
applications or environments; (ii) prohibits your distribution of products
containing the technology for such use; and (iii) requires you to flow down the
notice to your licensees.

Sun has elected to make the latter two requirements optional on your part. As
such, the following revised High Risk Activities provision may be submitted at
your election in place of your current High Risk Activities clause.

“The Technology is not designed or intended for use in on-line control of
aircraft, air traffic, aircraft navigation or aircraft communications; or in the
design, construction, operation or maintenance of any nuclear facility. Sun
disclaims any express or implied warranty of fitness for such uses.”

This administrative amendment does not require your written acknowledgment or
approval.

Sincerely,

/s/ Mike Dillon

Michael A. Dillon
Director, Legal
Software and Technology